Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-30 are allowed
	Rejection under 35 U.S.C. 112(b) is withdrawn
	This application is subject to a terminal Disclaimer filed 11/05/2020
Reasons for Allowance
3.    	The most representative prior arts to Tomoko Aono et al., U.S. Publication No. 2020/0213619 (hereinafter, 'Aono") in view of Chih-Ming Fu et al., U.S. Patent No. 9,094,658 (hereinafter, "Fu") and further in view of Jianle Chen et al., Non-Patent Literature "ALGORITHM DESCRIPTION OF JOINT EXPLORATION TEST MODEL 2" (hereinafter, "Chen") are overcome by the amended claims specifically directing the scope of the claim to storing the ALF filter parameters into a one-dimensional buffer, separately than the video reconstructed picture storage.
	A new search has been conducted, revealing the art to Dmitro Rusanovskyy US 2020/0029096 in lieu of Prov. Appl. No. 62/699,722. Rusanovskyy discloses at Par. [0179]-[0180] the storing of the filter parameters in a look-up table LUT, which in most of the would be interpreted as a one-dimensional table of indices (e.g., index based) storage, but by referencing to the Equation 17, it is revealed that the filter parameters e.g., P0,0’, would include dynamic range adjustments (DRA) of data parameters along with the filter parameters, while the coordinates by P0,0’, would rather be interpreted for being a two-dimensional matrix and storage, as may be inferred from Par.[0189].
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/